Case: 1:19-cv-02658-CAB Doc #: 84 Filed: 03/19/20 1 of 12. PageID #: 17011




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION



  TRACIE SYLVESTER, ET AL.,                    )       CASE NO. 1:19CV2658
                                               )
                        Plaintiff,             )       JUDGE CHRISTOPHER A. BOYKO
                                               )
                 vs.                           )
                                               )
  ETHICON, INC., ET AL.,                       )       OPINION AND ORDER
                                               )
                        Defendant.             )

  CHRISTOPHER A. BOYKO, J:

         This matter is before the Court on Defendants’ Motion for Partial Summary Judgment.

  (ECF # 36). For the following reasons, the Court grants, in part, and denies, in part,

  Defendants’ Motion.

         Plaintiffs Tracie Sylvester and Antonio May, the spouse of Sylvester, allege Sylvester

  was suffering from stress urinary incontinence and pelvic organ prolapse when she had

  Defendants’ TVT pelvic mesh implanted at University Hospital’s Bedford Medical Center in

  2010. After implantation of the mesh, Sylvester began to experience pain, numbness,

  dyspareunia and recurrent urinary incontinence caused by the allegedly defective TVT pelvic

  mesh. Sylvester underwent a mesh revision procedure in 2012 in Cleveland to alleviate her

  symptoms.
Case: 1:19-cv-02658-CAB Doc #: 84 Filed: 03/19/20 2 of 12. PageID #: 17012



         Plaintiffs’ First Amended Complaint (“FAC”) alleges claims for: (I) Negligence; (II)

  Strict Liability – Manufacturing Defect; (III) Strict Liability – Failure to Warn; (IV) Strict

  Liability – Defective Product; (V) Strict Liability – Design Defect; (VI) Common Law

   Fraud; (VII) Fraudulent Concealment; (VIII) Constructive Fraud; (IX) Negligent

  Misrepresentation; (X) Negligent Infliction of Emotional Distress; (XI) Breach of

  Express Warranty; (XII) Breach of Implied Warranty; (XII) Violation of Consumer

  Protection Laws; (XIV) Gross Negligence; (XV) Unjust Enrichment; (XVI) Loss of

  Consortium; (XVII) Punitive Damages; and (XVIII) Discovery Rule and Tolling against

  Defendants Ethicon, Inc. and Johnson & Johnson, makers of the TVT pelvic mesh.

  Defendants’ Motion for Partial Summary Judgment

         According to Defendants, most of Plaintiffs’ claims are abrogated by the Ohio Product

  Liability Act (“OPLA”). Furthermore, Counts II, III and IV must be dismissed because

  Plaintiffs have failed to produce sufficient evidence of a manufacturing defect or failure to

  warn. Defendants seek judgment on Plaintiffs’ claims under Counts I-IV and VI-XV.

         Defendants argue Ohio law applies as Plaintiffs were Ohio residents and both the

  initial implantation and subsequent revision were performed in Ohio. Ohio Revised Code

  (“O.R.C.”) § 2307.71(A)(13) applies to all claims seeking to recover compensatory damages

  from a manufacturer or supplier for death, physical injury, emotional distress or physical

  damage to property. In 2005, the OPLA was amended to abrogate all common law product

  liability claims or causes of action. Accordingly, Defendants contend Plaintiffs’ claims for

  Negligence, Common Law Fraud, Fraudulent Concealment and Constructive Fraud,

  Negligent Misrepresentation; Negligent Infliction of Emotional Distress; Breach of


                                                 2
Case: 1:19-cv-02658-CAB Doc #: 84 Filed: 03/19/20 3 of 12. PageID #: 17013



  Express Warranty; Breach of Implied Warranty, Gross Negligence and Unjust Enrichment

  are all abrogated by the OPLA.

         Furthermore, Defendants move for partial summary judgment on Plaintiffs’ Defective

  Manufacturing claim, alleging it requires expert testimony. Because Plaintiffs have offered

  no expert testimony that the TVT pelvic mesh was defectively made, Defendants are entitled

  to summary judgment.

         Defendants further allege that Plaintiffs lack evidence demonstrating that the

  implanting physician would not have treated with the TVT mesh if he had received different

  warnings from Defendants, therefore, Defendants contend they are entitled to summary

  judgment on Plaintiffs’ Failure to Warn claim.

         Lastly, Defendants argue Ohio does not recognize a Strict Liability Manufacturing

  Defect claim.

  Plaintiffs’ Response

          Plaintiffs concede their claims for Strict Liability – Manufacturing Defect; Strict

  Liability – Failure to Warn; Strict Liability – Defective Product; Breach of Implied

  Warranty and Violation of Consumer Protection Laws should be dismissed and they do not

  oppose summary judgment for Defendants on these claims. Therefore, the Court grants

  summary judgment for Defendants on these claims.

         Plaintiffs oppose Defendants’ Motion for Partial Summary Judgment on Counts I, VI-

  VIII, X, XI, XIV and XV because they assert the OPLA does not abrogate these claims.

  According to Plaintiffs, the OPLA describes specific conduct to which it applies and these

  claims, as asserted in Plaintiffs’ First Amended Master Complaint, do not fall within the


                                                   3
Case: 1:19-cv-02658-CAB Doc #: 84 Filed: 03/19/20 4 of 12. PageID #: 17014



  OPLA’s description, therefore, they are not preempted.

                                 LAW AND ANALYSIS

  Standard of Review

         Rule 56(a) of the Federal Rules of Civil Procedure provides that the Court shall grant

  summary judgment if the moving party “shows that there is no genuine dispute as to any

  material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. Pro.

  56(a). In asserting that a material fact can or cannot be genuinely disputed, a party must

  support that assertion by either citing to materials contained in the record or show that the

  materials cited to do or do not create a genuine issue or material fact. Fed. R. Civ. Pro.

  56(c)(1). In its consideration of a motion for summary judgment, the Court need only

  consider those materials cited in the motion. Fed. R. Civ. Pro. 56(c)(3). The trial court is not

  required to search the entire record to establish that a genuine issue of material fact exists.

  Tucker v. Tennessee, 539 F.3d 526, 531 (6th.Cir. 2008) (citing Street v. J.C. Bradford & Co.,

  886 F.2d 1472, 1479-80 (6th. Cir. 1989). Further, “if a party fails to properly support an

  assertion of fact or fails to properly address another party’s assertion of fact as required by

  Rule 56(c),” the court may determine that that fact is undisputed. Fed. R. Civ. Pro. 56(e)(2).

  The OPLA

         The OPLA defines a product liability claim as “a claim or cause of action that is

  asserted in a civil action pursuant to sections 2307.71 to 2307.80 of the Revised Code and that

  seeks to recover compensatory damages from a manufacturer or supplier for death, physical

  injury to person, emotional distress, or physical damage to property other than the product in

  question, that allegedly arose from any of the following:


                                                   4
Case: 1:19-cv-02658-CAB Doc #: 84 Filed: 03/19/20 5 of 12. PageID #: 17015




         (a) The design, formulation, production, construction, creation, assembly, rebuilding,
         testing, or marketing of that product;
         (b) Any warning or instruction, or lack of warning or instruction, associated
         with that product;
         (c) Any failure of that product to conform to any relevant representation or
         warranty.”


  Ohio Rev. Code Ann. § 2307.71 (West).

         Defendants argue that all Plaintiffs’ Ohio common law claims are abrogated by the

  OPLA, pursuant to O.R.C. §2307.71(B).

          Under Ohio law, “prior to 2005, three common law theories of recovery existed in

  Ohio product liability litigation: (1) breach of contract based on either express or implied

  warranty; (2) strict liability/implied warranty in tort; and (3) negligence.” Quill v. Albert M.

  Higley Co., 2014 Ohio 5821, ¶ 35, 26 N.E.3d 1187, 1194–95, citing Temple v. Wean

  United, Inc., 50 Ohio St.2d 317, 320, 364 N.E.2d 267 (1977). In 1997, the Ohio Supreme

  Court in Carrel v. Allied Products Corp., 78 Ohio St.3d 284, 677 N.E.2d 795 (1997), held

  that the version of the OPLA in effect at that time lacked sufficiently strong language

  abrogating common law causes of action arising from product liability injuries.

          In response to Carrel, the Ohio General Assembly, in 2005, amended the OPLA to

  include Section 2307.71(B), which states as follows: “Sections 2307.71 to 2307.80 of the

  Revised Code are intended to abrogate all common law product liability claims or causes of

  action.” The General Assembly stated that the 2005 amendment was: “ Intended to supersede

  the holding of the Ohio Supreme Court in Carrel v. Allied Products Corp. that the common-

  law product liability cause of action of negligent design survives the enactment of the Ohio

  Product Liability Act, sections 2307.71 to 2307.80 of the Revised Code, and to abrogate all

                                                  5
Case: 1:19-cv-02658-CAB Doc #: 84 Filed: 03/19/20 6 of 12. PageID #: 17016



  common law product liability causes of action.” Quill, at 1194–95. “Likewise, both the Sixth

  Circuit Court of Appeals and the Northern District of Ohio have acknowledged that the

  OPLA expressly abolished all common law product liability claims.” Meta v. Target Corp.,

  74 F. Supp. 3d 858, 861 (N.D. Ohio 2015) citing Krumpelbeck v. Breg, Inc., 491 Fed.Appx.

  713, 715 (6th Cir.Ohio 2012); Germain v. Teva Pharms., USA, Inc., 2014 U.S.App. LEXIS

  12111, *86–88 (6th Cir.2014).

  Negligence, Negligent Misrepresentation, Negligent Infliction of Emotional Distress,

  Breach of Express Warranty and Gross Negligence

         The OPLA includes “within its definition of “product liability claims” those based

  upon “[a]ny warning or instruction, or lack of warning or instruction, associated with th[e]

  product.” Miles v. Raymond Corp., 612 F. Supp. 2d 913, 921 (N.D. Ohio 2009), O.R.C §

  2307.71(A)(13)(b). Therefore, the Court must determine whether each of Plaintiffs’ common

  law claims constitute product liability claims abrogated by the OPLA. Courts considering the

  OPLA’s preemption of common law causes of action have determined that the OPLA bars the

  following claims: Nationwide Agribusiness Ins. Co. v. CNH America LLC, 1:12-CV-01430,

  2014 WL 2520502 (N.D. Ohio June 4, 2014)(common law claims of breach of warranty and

  strict liability are preempted by the OPLA); Mitchell v. Proctor & Gamble, 2:09-CV-426,

  2010 WL 728222, 3 (S.D. Ohio Mar. 1, 2010)(“The OPLA has been held to abrogate claims

  for strict products liability.”); McConnell v. Cosco, Inc., 238 F.Supp.2d 970, 974-76 (S.D.

  Ohio 2003) (Strict products liability claims in Ohio are governed by the OPLA). See

  Saraney v. TAP Pharm. Prods., No. 1:04-CV-02026, 2007 U.S. Dist. LEXIS 3113, 2007 WL

  148845 (S.D. Ohio January 16, 2007) (negligence claim is preempted by the OPLA); Miller v.


                                                 6
Case: 1:19-cv-02658-CAB Doc #: 84 Filed: 03/19/20 7 of 12. PageID #: 17017



  ALZA Corp., 759 F.Supp.2d 929, 943-44 (S.D. Ohio 2010)(common law claims of

  negligence, breach of express warranty and breach of implied warranty are abrogated by the

  OPLA); Paugh v. R.J. Reynolds Tobacco Co., 834 F.Supp. 228, 230 (N.D. Ohio 1993)

  (allegations that there was negligence in how cigarettes were “tested, researched, sold, and

  promoted” fell under OPLA).

         For a negligence claim to be abrogated by the OPLA, the claim must concern the

  factors described in O.R.C. 2307.71(A)(13).

         Plaintiffs’ FAC Master Complaint alleges the following negligent acts by Defendants:

         a. Failing to design the Products so as to avoid an unreasonable risk of harm to
         women in whom the Products were implanted, including Plaintiffs:

         b. Failing to manufacture the Products so as to avoid an unreasonable risk of harm to
         women in whom the Products were implanted, including Plaintiffs;

         c. Failing to use reasonable care in the testing of the Products so as to avoid an
         unreasonable risk of harm to women in whom the Products were implanted,
         including Plaintiffs;

         d. Failing to use reasonable care in inspecting the Products so as to avoid
         unreasonable risk of harm to women in whom the Products were
         implanted, including Plaintiffs;

         e. Failing to use reasonable care in training its employees and health care
         providers related to the use of the Products so as to avoid unreasonable risk of
         harm to women in whom the Products were implanted, including Plaintiffs;

         f. Failing to use reasonable care in instructing and/or warning health care
         providers, the FDA and the public as set forth herein of risks associated with
         the Products, so as to avoid unreasonable risk of harm to women in whom the
         Products were implanted, including Plaintiffs;

         g. Failing to use reasonable care in marketing and promoting the Products, so as to
         avoid unreasonable risk of harm to women in whom the Products were
         implanted, including Plaintiffs;

         h. In negligently and carelessly promoting the use of the Pelvic Mesh Products

                                                 7
Case: 1:19-cv-02658-CAB Doc #: 84 Filed: 03/19/20 8 of 12. PageID #: 17018



           to physicians who had not received sufficient training to master the techniques
           necessary for implantation of the device into the Plaintiffs;

           i. Otherwise negligently or carelessly designing, manufacturing, marketing,
           distributing, warning, labeling studying, testing or selling the Pelvic Mesh Products,
           and;

           j. In the case of the Prolift System, failing to use reasonable care in seeking and
           obtaining FDA clearance prior to marketing and selling the device for implantation
           into the human body.

           In addition to the above, Plaintiffs further alleged Defendants acted negligently when
   they:
           Failed to conduct post-market vigilance, or surveillance, by:

           a. Monitoring or acting on findings in the scientific and medical literature; and

           b. Monitoring or investigating and evaluating reports in the FDA adverse event
           databases for their potential significance for defendants’ Pelvic Mesh Products.

           Lastly, Plaintiffs Master Complaint alleges Defendants were negligent when they:

           Failed to comply with manufacturer requirements of the Medical Device

  Reporting (MDR) Regulations, specifically:

           a. Failed to report MDRs (Medical Device [adverse event] Reports); and

           b. Failed to investigate reports of serious adverse events.

           The parties do not discuss in any meaningful detail the specific allegations of

  Plaintiffs’ FAC but only discuss in general terms what claims are abrogated under the OPLA

  while relying on Plaintiffs’ Short Form Complaint. However, the Court must consider the

  allegations to determine whether they state a product liability claim under § 2307.71(A(13).

           The Court finds all Plaintiffs’ claims for Negligence and Gross Negligence are

  abrogated as they concern the design, formulation, construction, creation, assembly,

  rebuilding, testing marketing, failure to warn or instruct except Plaintiffs’ claims that


                                                   8
Case: 1:19-cv-02658-CAB Doc #: 84 Filed: 03/19/20 9 of 12. PageID #: 17019



  Defendants negligently failed to train their employees and healthcare providers related to the

  use of the Products, failed to monitor or act on findings in the scientific and medical literature

  and failed to monitor or investigate and evaluate reports from the FDA.

           Plaintiffs’ Negligent Misrepresentation claim is also abrogated by the OPLA because

  Plaintiffs allege Defendants negligently misrepresented that the pelvic mesh was adequately

  tested and found to be safe, misrepresented the risk of adverse side effects, compared

  favorably to older generations of similar products, had been sufficiently tested and had

  adequate warnings. All these allegations go to testing, marketing and warnings on the

  product which fall under the OPLA’s product liability parameters. Therefore, the Court

  grants summary judgment for Defendants’ on Plaintiffs’ Negligent Misrepresentation claim.

           Likewise, the Court grants summary judgment to Defendants on Plaintiffs’ Negligent

  Infliction of Emotional Distress claim as it is also abrogated by the OPLA, which bars

  common law product liability claims seeking damages for emotional distress. “... [T]he

  OPLA defines a product liability claim as a claim seeking compensatory damages for “death,

  physical injury to person, emotional distress, or physical damage to property other than the

  product in question * * *.” Caterpillar Fin. Servs. Corp. v. Harold Tatman & Son's Ents.,

  Inc., 2015-Ohio-4884, ¶ 32, 50 N.E.3d 955, 966 citing O. R.C. § 2307.71(A)(13).

           Plaintiffs Negligent Infliction claim seeks compensatory damages arising out of

  Defendants’ careless and negligent manufacture, design, developments, testing, labeling,

  marketing and selling of the pelvic mesh. Therefore, it too is abrogated as a product liability

  common law claim by the OPLA and Defendants are entitled to summary judgment on the

  claim.


                                                  9
Case: 1:19-cv-02658-CAB Doc #: 84 Filed: 03/19/20 10 of 12. PageID #: 17020



           Insofar as Plaintiffs’ FAC alleges a common law Breach of Express Warranty claim it

   too is abrogated by the OPLA. “The OPLA unequivocally encompasses claims based on the

   failure of a product “to conform to any relevant representation or warranty.” Nationwide

   Agribusiness Ins. Co. v. CNH Am. LLC, No. 1:12-CV-01430, 2014 WL 2520502, at *12 (N.D.

   Ohio June 4, 2014) quoting O.R.C. § 2307.71(A)(13)(c). Here, Plaintiffs’ Breach of Express

   Warranty claim alleges the pelvic mesh was not fit for use by consumers nor was it of

   merchantable quality. These claims are expressly abrogated by the OPLA. However,

   Plaintiffs’ FAC alleges, “Defendants’ breaches constitute violations of common law

   principles and the statutory provisions of the Plaintiffs’ respective states.” (Plaintiffs FAC.

   Para. 185). Courts in this District have determined that UCC warranty claims are not

   abrogated by virtue of O.R.C. § 2307.71(B). See Miller v. ALZA Corp., 759 F. Supp. 2d 929,

   943 (S.D. Ohio 2010) see also Miles v. Raymond Corp. 612 F. Supp.2d (N.D. Ohio 2009).

           Therefore, the Court finds Plaintiffs’ Breach of Express Warranty claim is barred by

   the OPLA insofar as it is brought under Ohio common law. However, because Plaintiffs’

   FAC alleges it is also brought under Ohio statutory law, such a claim is not barred by the

   OPLA.

   Fraud, Fraudulent Concealment, Constructive Fraud

           While Plaintiffs’ Negligent Misrepresentation product liability claim is barred by the

   OPLA, fraud is not. See Stratford v. SmithKline Beecham Corp., No. 2:07CV639, 2008 WL

   2491965, at *8 (S.D. Ohio June 17, 2008), (“ claims of active misrepresentation are not

   necessarily abrogated by the OPLA because they may implicate the more general duty not to

   deceive, rather than the duty to warn.”). Stratford listed the following cases as holding a


                                                  10
Case: 1:19-cv-02658-CAB Doc #: 84 Filed: 03/19/20 11 of 12. PageID #: 17021



   fraud claim was not abrogated by the OPLA:

          Glassner v. R.J. Reynolds Tobacco Co., 223 F.3d 343 (6th Cir.2000) (fraud
          claims are based on the general duty not to deceive); see Chamberlain, 1999
          U.S. Dist. LEXIS 2263, 1999 WL 33994451 (complaint for fraud that was
          grounded on allegations of breach of a general common law duty not to
          deceive rather than on allegations that the product did not conform to
          defendant's representations or warranties is not displaced by the OPLA);
          Hollar v. Philip Morris Inc., 43 F.Supp.2d 794, 808 (N.D.Ohio 1998)
          (common law fraud claim is based primarily on defendant's breach of its
          alleged duty not to deceive and is not limited to a product liability claim).

          Here, Plaintiffs’ FAC claims for Fraud, Fraudulent Concealment and Constructive

   Fraud allege Defendants knowingly and falsely represented that the pelvic mesh products

   were tested and found to be safe and effective and fraudulently concealed from Plaintiffs,

   physicians and the medical community that the products were unsafe and defective. Thus,

   caselaw holds, and this Court finds, that Plaintiffs’ Fraud, Fraudulent Concealment and

   Constructive Fraud claims, insofar as they state that Defendants actively misrepresented the

   safety and effectiveness of the pelvic mesh with knowledge that their representations were

   false, are not abrogated by the OPLA. However, Plaintiffs’ Fraud and Fraudulent

   Concealment and Constructive Fraud claims are preempted insofar as they allege fraud in

   failing to adequately warn of the risks and dangers of the pelvic mesh.

   Unjust Enrichment

          The Court finds Plaintiffs’ Unjust Enrichment claim is also abrogated because it

   alleges Plaintiffs purchased the pelvic mesh to treat Sylvester’s stress urinary incontinence

   and pelvic organ prolapse but did not receive the safe and effective medical devise for which

   they paid. This claim implicates the pelvic mesh’s failure to conform to a relevant

   representation and/or its marketing. Thus, it is a product liability claim abrogated by the


                                                  11
Case: 1:19-cv-02658-CAB Doc #: 84 Filed: 03/19/20 12 of 12. PageID #: 17022



   OPLA.

           Therefore, for the foregoing reasons, the Court GRANTS summary judgment for

   Defendants on Plaintiffs’ claims on Counts II, III, IV, IX, X, XII, XIII, XIV and XV. The

   Court grants, in part, Defendants’ Motion for Summary Judgment on Count I, VI, VII, VIII

   and XI as discussed above. The Court denies Defendants’ Motion on all other claims.

           IT IS SO ORDERED.




   Dated: March 19, 2020               /s/Christopher A. Boyko
                                       CHRISTOPHER A. BOYKO
                                       Senior United States District Judge




                                                12
